t c memo united_states tax_court yuri g glotov petitioner v commissioner of internal revenue respondent docket no filed date yuri g glotov pro_se frederick mutter and carroll d lansdell for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure as well as a penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts continued the issues to be decided are whether petitioner is entitled to business deductions incurred in connection with his software development activities in and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york new york at the time the petition was filed during petitioner was employed by various companies as a computer programmer and or consultant in addition in date petitioner purportedly initiated the development of a computer_software business in which he was the sole_proprietor in this capacity he was interested in developing software for use by financial companies petitioner timely filed his form_1040 u s individual_income_tax_return for petitioner’s schedule c profit or loss from business for reported that his computer_software business had gross_receipts of dollar_figure incurred a car and truck expense of dollar_figure incurred a labor expense of dollar_figure and continued are rounded to the nearest dollar claimed a depreciation deduction of dollar_figure for the business use of hi sec_2001 ford taurus ses ford taurus petitioner did not elect to amortize these deductions as startup expenditures under sec_195 in date respondent initiated an audit of petitioner’s return as part of the audit respondent requested petitioner to provide documentation to substantiate the schedule c car and truck expense of dollar_figure the labor expense of dollar_figure and the depreciation deduction of dollar_figure business deductions at issue at a meeting on date between respondent’s and petitioner’s representatives petitioner’s representative3 did not provide any documentation to substantiate these deductions or to show petitioner was carrying on a computer_software business in on date petitioner provided respondent with documentation in an attempt to substantiate the schedule c car and truck expense and the depreciation deduction but provided no documentation to substantiate the labor expense or to show he was carrying on a computer_software business in the deprecation deduction of dollar_figure was determined using the percent declining balance method and half-year_convention see sec_168 d petitioner’s representative was not an enrolled return preparer did not sign as a preparer on petitioner’s return and was not admitted to practice before the tax_court respondent determined petitioner’s documentation did not substantiate the business deductions at issue and on date mailed petitioner a notice_of_deficiency disallowing these deductions petitioner timely filed his petition on date on date respondent’s counsel mailed petitioner a letter requesting a meeting to discuss the case and any documentation petitioner wanted considered in response on date petitioner mailed a letter stating that he would not meet with respondent’s counsel before trial that respondent had failed to comply with the paperwork reduction act and that respondent lacked the authority to assert income_tax deficiencies on date respondent’s counsel mailed another letter to petitioner requesting a meeting to discuss the case discuss any additional information petitioner wanted considered and prepare a stipulation of facts petitioner did not respond to the september letter or meet with respondent’s counsel before trial petitioner signed the stipulation of facts on the day of trial date opinion i whether petitioner was carrying on a business in petitioner contends the business deductions at issue were directly related to the operation of his computer_software business in and asserts he is entitled to deduct the car and truck expense of dollar_figure and the labor expense of dollar_figure under sec_162 and depreciation of dollar_figure for_the_use_of the ford taurus under sec_167 sec_162 allows a deduction for the ordinary and necessary expenses of carrying_on_a_trade_or_business for a taxpayer to deduct expenses under sec_162 the expenses must relate to a trade_or_business functioning at the time the expenses are incurred 93_tc_684 affd in part and remanded in part per order 10th cir date a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 carrying_on_a_trade_or_business requires a showing of more than initial research into or investigation of business potential 56_tc_895 mckelvey v commissioner tcmemo_2002_63 affd 76_fedappx_806 9th cir business operations must have actually commenced mckelvey v commissioner supra petitioner has the burden of proving he began operating his software development business in see rule a the record clearly indicates petitioner did not carry on a computer_software business in petitioner did not produce documentation showing he operated a computer_software business in although on his schedule c he reported gross_receipts of dollar_figure from his business the dollar_figure was paid for work unrelated to the purported software business for the foregoing reasons this court finds petitioner did not carry on a trade_or_business as required under sec_162 therefore he is not entitled to deduct the car and truck expense of dollar_figure or the labor expense of dollar_figure see mckelvey v commissioner supra reems v commissioner tcmemo_1994_253 estate of miller v commissioner tcmemo_1991_515 affd without published opinion 983_f2d_232 5th cir petitioner also claimed a depreciation deduction under sec_167 of dollar_figure for_the_use_of his ford taurus in the computer_software business for a taxpayer to depreciate property under sec_167 the property must be used in a trade_or_business or held_for_the_production_of_income 86_tc_821 80_tc_914 the trade_or_business requirements under sec_167 are the same as those under sec_162 77_tc_1326 ndollar_figure miller v commissioner supra petitioner was not engaged in a trade_or_business for purposes of sec_162 in accordingly the property he depreciated in connection with the same activity does not satisfy the trade_or_business requirement of sec_167 therefore this court finds petitioner is not entitled to the depreciation deduction of dollar_figure the expenses petitioner purportedly incurred if substantiated were at best start-up_expenditures startup expenses are not deductible unless an election is made to amortize them under sec_195 over a period starting when an active trade_or_business begins see sec_195 petitioner did not make an election under sec_195 ii tax-protester arguments petitioner also argued that respondent had not complied with the paperwork reduction act and lacked the authority to assert income_tax deficiencies petitioner’s arguments have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see eg 127_tc_200 n an allegation that the requirement to file a tax_return is in violation of the paperwork reduction act is contrary to well-established law nunn v commissioner tcmemo_2002_250 this court rejects petitioner’s tax-protester arguments as frivolous and without merit iii sec_6662 penalty respondent contends petitioner is liable for a sec_6662 penalty because the underpayment_of_tax was attributable to negligence or disregard of rules or regulations sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of any underpayment attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure by the taxpayer to keep adequate books_and_records or to properly substantiate items and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs sec_7491 provides that the commissioner bears the burden of production with respect to accuracy-related_penalties see 116_tc_438 although petitioner reported business costs incurred from the operation of a computer_software business in the evidence shows that he was not carrying on a computer_software business in he failed to keep adequate books_and_records and properly substantiate the reported expenses accordingly he was not entitled to the claimed business deductions therefore respondent has met the burden of production and petitioner having failed to show reasonable_cause or other basis for reducing the underpayment on which the penalty is imposed is liable for the sec_6662 penalty for negligence for see sec_1_6662-3 income_tax regs the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
